              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                  NO. 1:19-CR-052

             v.                                   (JUDGE CAPUTO)

VICTOR SAWYERS,
      Defendant.
                                MEMORANDUM
      Presently before me is Defendant Victor Sawyers’ (“Sawyers” or “Defendant”)
Motion for a Franks Hearing and to Suppress All Physical Evidence and Statements
Pursuant to Fed. R. Crim. P. 12(b)(3) and the Fourth Amendment. (Doc. 39). In the
alternative, Defendant requests disclosure of the name of the confidential informant.
In support of this motion, Defendant argues the search warrant lacked probable cause
because the Affidavit of Probable Cause submitted in support of the warrant
application contained misrepresentations and omissions that were made either
intentionally or with reckless disregard.    For the reasons discussed below, the
suppression motion and request for a Franks hearing will be denied and the request to
disclose the name of the informant will be granted.
                                  I. Background
      On January 30, 2019, a federal grand jury returned a six-count Indictment
charging Sawyers and Antiqua Cox (“Cox”) with possession with the intent to
distribute heroin, cocaine base, and fentanyl and conspiracy for the same, maintaining
a drug premises, and several firearm offenses. Specifically, Sawyers was charged with
the following: Conspiracy to Possess with the Intent to Distribute Heroin, Cocaine
Base and Fentanyl in violation of 21 U.S.C. § 846 (Count One); Possession with the
Intent to Distribute Heroin, Cocaine Base, and Fentanyl in violation of 21 U.S.C. §
841(a)(1) (Count Two); Maintaining a Drug Premises in violation of 21 U.S.C. §
856(a)(1) (Count Three); Possession of a Firearm in Furtherance of Drug Trafficking
in violation of 18 U.S.C. § 924(c) (Count Five); and Felon in Possession of a Firearm
in violation of 18 U.S.C. § 922g) (Count Six). (Doc. 1).
      On May 16, 2018, Detective Nicholas Ishman applied for a search warrant for
10 H Hall Manor, Harrisburg, Pennsylvania, 17104, which was approved by a
magistrate judge that same day. (Doc. 39-1, “Def.’s Ex. A,” at 2; Doc. 51, “Gov.’s Ex.
4,” at 12). In support of the warrant application, Detective Ishman prepared an
Affidavit of Probable Cause describing his investigation based on a tip from a
confidential informant and subsequent controlled drug purchase also involving the
informant. (Id.). The Affidavit of Probable Cause reads in pertinent part1 as follows:
        Within the last two days, the Affiant [Detective Ishman] has been
        informed by a Confidential Informant (CI) that there was to be a male
        with the nickname of “Menace” selling drugs from 10 H Hall Manor,
        Harrisburg PA, 17104. Menace was identified as Victor Sawyers
        (11/10/1979). The CI did agree to go to 10 H Hall Manor, and while
        under police surveillance, make a controlled purchase of crack
        cocaine from this residence.
        While in my presence the CI did dial the number 717-303-4945 and
        ordered an amount of crack cocaine. The CI was told to come to the
        prearranged meeting spot of 10 H Hall Manor. I searched the CI and
        the CI’s vehicle and found them free of any drugs, drug paraphernalia
        or money. I then documented Dauphin County Funds to be used
        during this transaction (Serial Numbers JA02286922B,
        MG88866042F, MB88645601G, MD51990904D, MB442747651I,
        JJ08595396B, MK84704165B) and provided these funds to the CI.
        Sgt. Delon Henry did mobilize to the area to cover the rear of the
        residence. Det. Jason Paul and I did mobilize to the area to cover the
        rear of the residence. The CI was followed to the area by Det. Dennis
        Simmons. While under full police surveillance, the CI exited their
        vehicle and walked directly to the front door of 10 H Hall Manor.
        The CI entered the residence and within 1-2 minutes exited the
        residence. The CI reentered their vehicle and drove from the area
        while under the surveillance of Det. Simmons. The CI returned to a
        secluded area where they provided Det. Simmons with a corner tie of
        suspected crack cocaine. Affiant searched the CI and Det. Simmons
        searched the CI’s vehicle finding them free of any drugs, drug
        paraphernalia or money.


 1
        The only portion of the affidavit not excerpted is the first paragraph, which details
        Detective Ishman’s placement at the time and his relevant prior law enforcement
        experience. (Def.’s Ex. A at 2).

                                               2
        It is the Affiant’s experience that person(s) who sell illegal drugs
        often keep additional amounts of illegal drugs in their residences. For
        this reason Affiant is requesting a Search Warrant for 10 H Hall
        Manor, Harrisburg PA, 17104 and the curtilage around the residence
        to search for crack cocaine, drug paraphernalia including sandwich
        bags, drug proceeds including the previously stated prerecorded
        Dauphin County Funds, cell phone with the number 717-303-4945
        and photos/documentation of residential occupancy.
        Affiant is requesting the Search Warrant be sealed for 60 days to
        protect the identity of the Confidential Informant. The Confidential
        informant is involved in other narcotics investigations.
(Def. Ex. A at 2).
      Detective Ishman also prepared an Initial Crime Report detailing the
arrangement and execution of a controlled drug purchase on May 14, 2018.2 (See Doc.
39-2, “Def.’s Ex. B,” generally). On May 18, 2018, officers executed the search
warrant and seized a firearm, two magazines, a sandwich bag with suspected cocaine,
a corner tie of suspected cocaine, sandwich bags with suspected heroin, two boxes of
sandwich bags, a box of latex gloves, “letters w/ Victor Sawyers[,]” a bag with a spoon
and plastic cup, a bottle of caffeine, a safe with ammunition and holsters, a box of
glassine bags, three blenders, and one phone with the assigned phone number 717-303-
4945. (Doc. 39-6, “Def.’s Ex. F,” at 2). Sawyers and Cox were subsequently arrested
and charged with the above-mentioned offenses.
      On May 6, 2019, Sawyers filed the instant Motion for a Franks Hearing and to
Suppress All Physical Evidence and Statements in connection with Rule 12(b)(3) of
the Federal Rules of Criminal Procedure and the Fourth Amendment, or for disclosure
of the name of the confidential informant in the alternative. (Doc. 39). The motion has
been fully briefed and is ripe for review.




 2
        The report appears to detail the same controlled drug purchase as the Affidavit of
        Probable Cause; however, the Affidavit of Probable Cause does not state the
        date(s) on which these events took place.

                                              3
                                   II. Legal Standard
       The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.
Const. amend. IV. The issuing judge must “make a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit before, . . . there is a fair
probability that contraband or evidence of a crime will be found in a particular place.”
Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317 (1983). A court reviewing a
determination of probable cause may look only to whether “the magistrate had a
substantial basis for concluding that probable cause existed.” Id. When called upon
to evaluate the supporting affidavit to a search warrant, a court must view it “in a
common sense and nontechnical manner”—focusing “on what the affidavit includes,
rather than on what it does not include.” United States v. Williams, 124 F.3d 411, 420
(3d Cir. 1997) (citing United States v. Conley, 4 F.3d 1200, 1206, 1208 (3d Cir. 1993)).
       Because there is a general presumption that an affidavit of probable cause is
valid, a defendant must make “a ‘substantial preliminary showing’ that the affidavit
contained a false statement, which was made knowingly or with reckless disregard for
the truth, which is material to the finding of probable cause” to justify an evidentiary
hearing on the validity of the affidavit. United States v. Yusuf, 461 F.3d 374, 383 (3d
Cir. 2006) (quoting Franks v. Delaware, 438 U.S. 154, 171, 98 S. Ct. 2674 (1978)).
Reckless disregard for the truth includes omissions where “an officer recklessly omits
facts that any reasonable person would want to know . . . [or] has obvious reasons to
doubt the truth of what he or she is asserting.” Id. at 383 (quoting Wilson v. Russo, 212
F.3d 781, 783 (3d Cir. 2000)). The mere existence of such an omission is not
dispositive, however. The reviewing court must insert the relevant facts and determine
whether probable cause would have existed if the omission had not been made. Wilson
v. Russo, 212 F.3d 781, 789 (3d Cir. 2000); see also United States v. Frost, 999 F.2d
737, 743 (3d Cir. 1993) (“[A] a defendant must show . . . that there would have been
no probable cause but for the incorrect statement.”). If probable cause is then found
                                             4
lacking, a probable cause hearing, known as a “Franks hearing[,]” will be held.
Franks, 438 U.S. at 156, 98 S. Ct. 2674.
                                       III. Discussion
      Defendant challenges the validity of the search warrant, claiming Detective
Ishman omitted or misrepresented material facts from the Affidavit of Probable Cause.
In particular, Defendant asserts Detective Ishman omitted the date and time of the
phone call and subsequent controlled drug purchase, the fact that 10 H Hall Manor was
not Defendant’s home address, and misleadingly implied Defendant participated in the
actual drug sale.3 Defendant also alleges Detective Ishman failed to establish the
informant’s reliability in the Affidavit of Probable Cause.
      Because I find Defendant lacks standing under the Fourth Amendment to
challenge the validity of the search warrant and suppress the physical evidence
obtained as a result, I need not address the alleged factual misrepresentations and
omissions to determine whether a Franks hearing should be held. “The ‘standing’
inquiry, in the Fourth Amendment context, is shorthand for the determination of
whether a litigant’s Fourth Amendment rights have been implicated.” United States
v. Stearn, 597 F.3d 540, 551 (3d Cir. 2010). “To invoke the Fourth Amendment’s
exclusionary rule, a defendant must demonstrate that his own Fourth Amendment
rights were violated by the challenged search or seizure.” Id. “Because Fourth
Amendment rights are ‘personal,’ the proponent of a motion to suppress ‘bears the
burden of proving not only that the search . . . was illegal, but also that he had a
legitimate expectation of privacy in the place searched.” Id. (quoting Rawlings v.


 3
        Defendant does not argue that any particular statement misrepresents the facts.
        Instead, he argues the Affidavit of Probable Cause as a whole implies, either
        deliberately or with reckless disregard, that Defendant participated in the
        controlled sale. I understand Defendant’s position to be that if the omitted facts
        were included, the Affidavit of Probable Cause would no longer imply he
        participated in the sale, or would at least minimize the strength of such an
        inference.

                                               5
Kentucky, 448 U.S. 98, 104, 100 S. Ct. 2556 (1980)). “Significantly, a defendant’s
Fourth Amendment rights are not violated by the introduction of evidence obtained in
violation of a third party’s rights.” Id.
      “An individual’s expectation of privacy is legitimate if: (1) the individual
demonstrated a subjective expectation of privacy in the subject of the search and (2)
this expectation of privacy is objectively reasonable.” United States v. Cortez-
Dutrieville, 743 F.3d 881, 884 (3d Cir. 2014) (internal citations omitted). “The
subjective prong requires a court to determine whether the defendant, ‘by his conduct,
has exhibited an actual expectation of privacy.’” Id. (quoting Bond v. United States,
529 U.S. 334, 338, 120 S. Ct. 1462 (2000)). “The objective prong requires a court to
determine whether the defendant’s expectation of privacy is ‘one that society is
prepared to recognize as reasonable.’” Id.
      The only connection between Defendant and 10 H Hall Manor reflected in the
Affidavit of Probable Cause is that the informant tipped the police that Defendant,
identified by his nickname “Menace,” sold drugs from that address. (Def. Ex. A at 2).
While the Affidavit of Probable Cause describes 10 H Hall Manor as a “residence,”
Defendant is not identified as residing there. Indeed, Defendant argues 10 H Hall
Manor was not his residence but was instead Cox’s residence and also that he did not
participate in the controlled purchase.4 (Doc. 39-3, “Def.’s Ex. C”; Doc. 39-4, “Def.’s
Ex. D”; Doc. 39-5, “Def.’s Ex. E”). Defendant has neither argued nor submitted
evidence showing he was either an overnight house guest or that he was even present
at the time of the search. See Minnesota v. Olson, 495 U.S. 91, 98-99, 110 S. Ct. 1684

 4
        Specifically, Defendant argues that contrary to what is implied in the Affidavit of
        Probable Cause and Initial Crime Report, he could not have been on the phone
        call setting up the transaction at 11:30 a.m. on May 14, 2018 because he was
        attending a reentry class with the GEO Reentry Services as part of a condition on
        his parole. (Def.’s Ex. C, Def.’s Ex. D, Def.’s Ex. E). As such, Defendant
        argues, the individual on the other side of the phone call with the CI who stated
        he “would be home soon and to come through” could not have been Defendant.
        (Def.’s Ex. B at 4).

                                               6
(1990) (recognizing overnight guests may have a legitimate expectation of privacy in
a third party’s residence); Rakas v. Illinois, 439 U.S. 128, 134, 99 S. Ct. 421 (1978)
(“A person who is aggrieved by an illegal search and seizure only through the
introduction of damaging evidence secured by a search of a third person’s premises or
property has not had any of his Fourth Amendment rights infringed.”); United States
v. Rose, 613 F. App’x 125, 128-30 (3d Cir. 2015) (determining defendant, who was not
an overnight guest, did not have standing to seek suppression of the fruits of a search
of another individual’s residence); United States v. Perez, 280 F.3d 318, 337
(“[P]ersons in another’s apartment for a short time for the business of packaging
cocaine had no legitimate expectation of privacy in that apartment.”) (citing Minnesota
v. Carter, 525 U.S. 83, 91, 119 S. Ct. 469 (1998). Accordingly, Defendant has not
shown he had a legitimate expectation of privacy in 10 H Hall Manor. Defendant’s
suppression motion and request for a Franks hearing will therefore be denied for lack
of Fourth Amendment standing.
      Defendant has also moved for disclosure of the name of the informant, arguing
the informant will provide “exculpatory and necessary” information for both the
suppression issue and the ultimate question of Defendant’s guilt or innocence. (Doc.
39 ¶ 45). The government maintains a privilege to withhold the identity of a person
who furnishes information to law enforcement concerning violations of the law.
Roviaro v. United States, 353 U.S. 53, 59, 77 S. Ct. 623 (1957). No fixed rule exists
for determining when disclosure of the identity of a confidential informant is
justifiable. Instead, courts must “balanc[e] the public interest in protecting the flow of
information against the individual’s right to prepare his defense[,]” considering the
particular circumstances of each case, taking into consideration the crime charged, the
possible defenses, the possible significance of the informer’s testimony, and other
relevant factors.” Id. at 62. However, the Third Circuit has determined an informant’s
identity should be disclosed where: “(1) the possible testimony was highly relevant;
(2) it might have disclosed an entrapment; (3) it might have thrown doubt upon the
                                           7
defendant’s identity; and (4) the informer was the sole participant other than the
accused, in the transaction charged.” Id. at 198-99 (citing McCray v. Illinois, 386 U.S.
300, 310-11, 87 S. Ct. 1056 (1967); Roviaro, 353 U.S. at 63-65, 77 S. Ct. 623).
      According to the Third Circuit, “three types of cases may emerge” in such
disclosure scenarios. United States v. Jiles, 658 F.2d 194, 196 (3d Cir. 1981).
        First, the court may be presented with an extreme situation . . . in
        which the informant played an active and crucial role in the events
        underlying the defendant’s potential criminal liability. In these cases,
        disclosure and production of the informant will in all likelihood be
        required to ensure a fair trial. At the other end of the spectrum, are
        the cases in which the informant was not an active participant or
        eyewitness, but rather a mere tipster. In such cases, courts have
        generally held that the informant’s identity need not be disclosed. A
        third group of cases falls between these two extremes and it is in this
        group that the balancing becomes most difficult.
Id. at 196-97 (internal citations omitted).       Before determining which type of
confidential informant is at issue in the case, courts must first “ascertain what need, if
any, the defendant has alleged for disclosure.” Jiles, 658 F.2d at 197 (citations
omitted).
      Here, Defendant alleges the informant will confirm both that he did not speak
to Defendant on the phone call setting up the controlled purchase and that he did not
buy drugs from Defendant at 10 H Hall Manor “within the two days prior [to] the
detective submitting the Affidavit and application for the warrant to search.” (Doc. 39
¶ 46). This argument is not based on “mere speculation” but is instead supported by
evidence. See Jiles, 658 F.2d at 197 (“The mere speculation that an eyewitness may
have some evidence helpful to defendant’s case is not sufficient to show the specific
need required by Roviaro.”); United States v. Noble, No. 1:17cr00005, 2018 WL
4501075, at * 2 (W.D. Pa. Sept. 20, 2018) (“Rather, the defendant must ‘indicate some
concrete circumstances that might justify overcoming both the public interest in
encouraging the flow of information and the informant’s private interest in his own
safety.’”) (quoting United States v. Collins, No. 2:09cr105, 2013 WL 12202655, at *2
(W.D. Pa. Apr. 9, 2013). As set forth in the Affidavit of Probable Cause, the informant

                                           8
spoke to an individual, which the document implies but does not state was Defendant,
and that the informant went into 10 H Hall Manor alone to execute the controlled
purchase. Defendant has presented evidence that he may have been in another
location, his reentry class, when some or all of these events occurred. (Def.’s Ex. C,
Def.’s Ex. D, Def.’s Ex. E). The Affidavit of Probable Cause is unclear as to whether
Detective Ishman actually listened in on the phone call, making the informant’s
testimony even more important if he was the only other party privy to the phone call.
Thus, Defendant has shown a sufficient need for this information at trial: asserting his
innocence “by throwing doubt upon the defendant’s identity[,]” especially given that
Detective Ishman may not have listened in on the phone call and the officers were not
physically present in the house for the drug deal.
      The Government’s only argument opposing disclosure is that Defendant’s
request is “nothing more than a fishing expedition” to determine whether the Affidavit
of Probable Cause contained any false or misleading statements. However, as
mentioned above, Defendant requested disclosure of the name of the informant both
for purposes of a Franks hearing and for establishing a defense at trial.5 While
disclosure for the purpose of a pretrial suppression hearing often weighs less favorably
in balancing the competing interests under Roviaro, disclosure for the purpose of
preparing a defense at trial weighs more favorably in a defendant’s favor. See Noble,
2018 WL 4501075, at *2 (“Courts have also repeatedly emphasized that a defendant’s
need to learn the identity of an informant is less compelling in a pretrial suppression
hearing than at trial.”). As Defendant has submitted evidence to support his position
that information from the informant could be used to establish his innocence, this need
outweighs the government’s interest in preventing a “fishing expedition” by the


 5
        As Defendant lacks standing to challenge the validity of the search warrant, he
        would not be able to use information from the informant for purposes of Franks
        hearing or suppression. My discussion is therefore limited to Defendant’s need
        for disclosure to prepare a defense at trial.

                                              9
Defendant. See United States v. Paschual-Pichardo, No. 2011-001, 2014 WL 211406,
at *4-*5 (D.V.I. Jan. 18, 2014) (granting motion to disclose the name of a confidential
informant where the defendant presented evidence supporting his assertion that he
may be able to assert an entrapment defense and that the informant may provide further
information in support of that defense).
      Moreover, this case is one in which the informant played an active role in the
events underlying Defendant’s potential criminal liability, even though the information
obtained from the informant’s tip, phone call, and controlled drug purchase was used
for obtaining a search warrant. See, e.g. United States v. Bazzano, 712 F.2d 826, 828,
839 (3d Cir. 1983) (determining disclosure is not required “[w]here an informant’s
role was in validating a search” and the informant only provided a tip that was used for
probable cause to obtain a search warrant); United States v. Luiz Gonzales, No. 3:CR-
17-299, 2019 WL 2504082, at *3 (M.D. Pa. June 14, 2019) (denying disclosure of a
confidential informant’s identity because case was of the kind in which a “historical
confidential informant was not an active participant or eyewitness”) (internal quotation
marks omitted); United States v. Bazzle, No. 11-74, 2012 WL 996501, at *6 (E.D. Pa.
Mar. 23, 2012) (“Because this Court concludes that the CI acted more as a tipster who
provided probable cause to arrest rather than as a direct participant in the crimes with
which [defendant] is charged, [defendant] has failed to meet his burden to overcome
the privilege.”). Accordingly, Defendant’s request for disclosure the name of the
confidential informant will be granted.




                                           10
                                 III. Conclusion
      For the above stated reasons, Defendant’s Motion for a Franks Hearing and to
Suppress All Physical Evidence and Statements Pursuant to Fed. R. Crim. P. 12(b)(3)
and the Fourth Amendment is denied and Defendant’s request for disclosure of the
name of the confidential informant is granted. An appropriate order follows.



August 14, 2019                                /s/ A. Richard Caputo
Date                                           A. Richard Caputo
                                               United States District Judge




                                        11
